 ALLIED CHEMICAL CORPORATION235Allied Chemical Corporation,National AnilineDivision,EmployerandUnited Brother-hood of Carpenters and Joiners of America,AFL-CIO,Petitioner.Case 3-RC-3382June 9,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWN,JENKINS, AND FANNINGUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct, as amended, ahearing was held before Hearing Officer Arthur E.Neubauer. The Hearing Officer's rulings made atthe hearing are free from prejudicial error and arehereby affirmed.' Following the hearing, this casewas transferred to the National Labor RelationsBoard in Washington, D.C., pursuant to Section102.67 of the Board Rules and Regulations andStatements of Procedure, Series 8, as amended.Subsequently, the Employer filed a brief with theBoard which has been duly considered.2Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.No question affecting commerce existsconcerning the representation of certain employeesof the Employer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act for the followingreasons:3The Petitioner seeks an election in a unit of allcarpenters working at the Employer's Buffalo, NewYork, plant. It would sever that unit from a broaderunitof production and maintenance employeescurrently, and for about 22 years, represented by theIntervenor.The Employer and the Intervenoroppose severance, relying mainly on the highlyintegrated nature of the plant's operation and urgingas additional reasons against severance the long andsuccessfulbargaininghistoryintheexistingproductionandmaintenanceunitandthecommunity of interest shared by the carpenters withother hourly paid employees in that production unit.The Employer is engaged at its Buffalo plant inthe manufacture of industrial chemicals, includingdyestuffs, used primarily for textile, plastic, and foodcoloring, and synthetic organic chemicals, some ofwhich are used in the national defensemissileprogram. The production of these chemicals anddyestuffs involves a series of chemical reactionsencompassing a number of steps requiring themovement of intermediate compounds from buildingto building within the Employer's manufacturingcomplex by means of approximately 10 miles ofpipeline and in containers.The record shows that although the Employer hasdivided its Buffalo operationinto sixdistinct areasrepresenting various stages in the productionprocess, each of these areas is dependent for itssuccessful operation upon the performance of theothers. Thus, the manager of one of these areas,plant area E, testified that the safety and economy oftheoperationrequire that the stages in theproduction process from raw material to finalproduct progress uninterruptedly. A breakdown inone stage will delay all prior and subsequent phasesof the round-the-clock, 7-day-a-week operation, and,due to the highly volatile and flammable nature ofmany of the component chemicals, may increase thedanger of explosion.The current collective-bargaining agreementdivides the hourly paid employees into two majorgroups-"operating" and "mechanical or trades."The carpenters are designated "mechanical ortrades" employees.Work performed by the carpenters includes theinstallation,repair, and fabrication of buildings,equipment, and accessories made of wood or woodsubstitutes. In this work they use carpenters' handand shop tools and machines. The collective-bargainingagreementdescribesatradesman,including a carpenter,as anemployee who is"skilled and experienced in a trade requiring anextensive period of training and practice" and asbeing"capableofexecutingwithoutclosesupervision the layout, fabrication, and installationof his trade."Record evidence establishes that there isconsiderablecontactbetween carpenters andproduction employees. Almost all of the carpenters'work is performed in production areas of the plantand in close cooperation with operating personnel.For example, when it is necessary to make certainrepairs on rubber or enamel parts, or to install woodfilters, the carpenterswork on the job withproduction employees. In emergencysituations,where highly explosive chemicals may be involved,'The Employer has appealed to the Board from certain adverserulings by the HearingOfficeron the introduction of additionalevidence In view of our decision herein,we find it unnecessary torule on the Employer's appeal2District 50, United Mine Workers of America, Local 12330,intervened at the hearing on the basis of its contractual interestThereafter, on June 15, 1966, the Intervenor filed a motion todismiss the petition,contending that the Petitioner no longercommands the requisite showing of interest in the requested unitAs a showing of interest is determined administratively and is notlitigable, this motion is hereby denied3The Employer'smotion for oral argument before the Board ishereby denied because the entire record in this case, includingtheEmployer'sbrief,adequately sets forth the issues andpositions of the partiesWe also deny for the same reason themotion of the Manufacturing Chemists Association requesting,interalta,permission to file a briefanucuscuriae165 NLRB No. 23 236DECISIONSOF NATIONALLABOR RELATIONS BOARDcarpenters frequently work together with operatingemployees to repair mechanical defects.Although thereis a centralcarpentry foreman whoassignsthemwork, the carpenters are alsosupervised by operating supervisors who direct thework of production employees. Thus, carpentersmust receive from an operating supervisor a "linebreaking permit" or a "tank entry permit" indicatingthat a line or tank is safe and free from harmfulsolvents or gases before they can perform certainrequired work. There is also a considerable amountof overlap between the duties of the carpenters andthose of other plant employees. For instance, H. I.Russell,general superintendent ofmechanicalpower and plant engineering, testified that a certainjob is done by "labor B" production employees aswellas by carpenters. It further appears thatcraftsmen, including carpenters, are assigned toproduction tasks during times when insufficientcraft work is available. This is specifically providedfor by the current labor agreement which states that"when the work involved falls outside the scope ofany of the following trades [including carpentry]when qualified tradesmen are available, they may beassigned to perform said work at the Company'sdiscretion."In addition to working in close proximity to, andsubstitutingfor,productionemployees,thecarpenters receive the same fringe benefits and usethe same employee facilities as the hourly paid plantemployees.Since 1942, the vast majority of hourly paidemployeesattheBuffaloplant,includingcarpenters, have been included in the plantwideproductionand maintenanceunit represented by theIntervenor.The Petitioner, however, currentlyrepresents two separate bargaining units: one a unitof sheet metal workers and the other a unit of garagemechanics and shop machinists.' At one time, thePetitioner had also separately represented two othercraft groups-pipefitters and scale mechanics. Thepipefitters, however, in 1955 voted to rejoin theproduction and maintenance unit and, in 1963, thescale mechanics also did so.Besides the carpenters, pipefitters, and scalemechanics, the overall production and maintenanceunit includes other skilled tradesmen such aselectricians, brickmasons, welders, field machinists,power engineers, boilermakers, and blacksmiths.There is no evidence that the bargaining interestsof the carpenters or other craftsmen have beenneglectedorprejudicedby virtue of theirrepresentation in the overall unit; their wage rates'One of theBoard's principal considerations, stated inAmerican Potash & Chemical Corp.,107 NLRB 1418, for decidingcraftseverance caseswaswhether theunion requestingseverancewas the traditional representativeof the craftemployeessought InMalltnckrodt ChemicalWorks, 162 NLRB387, theBoard retained this consideration among othersalso to beweighedThe Petitionercontendsherethat asthe traditionalwhich are higher than those prevailing for the greatmajority of noncraft employees reflect recognition oftheir greater skills.In 1953, inNational Aniline Division, AlliedChemical and Dye Corporation,102 NLRB 129,132-133, the Board directed a severance election,inter alia,in a unitof carpenters and apprentices atthisplant, in which separate representation wasrejected. The Petitioner contends that this decisionconstitutes binding precedent. However, in this 1953decision the Board considered only whether therequested employees were craftsmen. Recently, inMallinckrodt Chemical Works,162 NLRB 387, werevised the principles applicable to craft severancepetitions and indicated that we would weigh, on acase-by-case basis,allrelevant factors, includingthe extent to which the employees in the proposedunit have established and maintained their separateidentity during their inclusion in the broader unit,thedegreeof integration of the employer'sproduction processes, and the extent to which thesuccessful operation of these processes is dependenton the assigned functions of the requestedemployees.Upon reviewing the facts in this case, we concludethat it will not effectuate the purposes of the Act toallow disruption of the production and maintenanceunit by permitting the Petitioner to represent aseparate unit of carpenters. Despite the fact that thecarpenters are craftsmen, they do nearly all of theirwork in production areas of the plant where theymay work jointly with, or substitute for, operatingpersonnel and where they may be supervised byindividualswhoalsosuperviseproductionemployees. The work of the carpenters is importantto the continuous flow of production processes usedin the handling and making of various chemical endproducts, and helps to reduce the potential hazardsthat could result from an interruption in the flow ofmaterials.In light of the carpenters' close functionalintegrationintheplant'soperations,theircommunity of interest with operational personnel inthe productionand maintenance unit,and their 22-year inclusion in that unit, and in the absence of anycompellingcountervailingconsiderations,weconclude that the unit sought by the Petitioner isinappropriate.Accordingly, we shall dismiss thepetition.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.representativeofcarpenters it has satisfied one of theprerequisites for severanceWe note, however, that the Petitionercannot claim that it has devoted all its attention to representingthe special interests of carpenters,or that it has represented themexclusively,as it has represented other employees thancarpenters at the here-involved plant ALLIED CHEMICAL CORPORATION237MEMBER FANNING, dissenting:I dissent from my colleagues' decision to deny thecarpenter-craftsmen involved in this case anopportunity to select the Carpenters Union as theircollective-bargainingrepresentative.Allof thecarpenters in this case work solely as carpenters.They install, repair, and fabricate buildings,equipment, and accessories out of wood or woodsubstitutes. In performing such work, the carpentersuse hand and shop tools and machines and performallwork commonly performed by carpenters.Carpenters at this plant must undergo extensiveapprenticeship training, and all parties acknowledgethat the carpenters are craftsmen "who are skilledand experienced in a trade requiring an extensiveperiod of training and practice" and are "capable ofexecutingwithout close supervision the layout,fabricationand installation of [their] trade."5Carpenters work out of a central shop and all theirwork is assigned by the carpenter foreman and iscarriedoutunder his direction. There is nointerchange between carpenters and other crafts orproduction employees. Carpenters work only on theday shift although the production workers work on around-the-clock basis.The plant involved herein has had a long history ofcraft elections. The sheet metal workers and thegaragemechanics and machinists are presentlyrepresented in separate units. In the past, thepipefittersand the scale mechanics have beenrepresented separately, although both groups arenow part of the production and maintenance unit.There is absolutely no evidence that this history ofseverance elections and separate representation forcraftsmen has in any way obstructed the efficientoperationoftheEmployer'scomplexandcomplicated production processes. In view of thefact that the carpenters work only on the day shift,even though the production process continuesaround the clock, it is apparent that the presence ofcarpenters is not a necessary condition to thecontinuous efficient and safe functioning of theEmployer's continuous flow production process,even though the work they do undoubtedlycontributes to the orderly functioning of thatprocess.The foregoing facts demonstrate beyond doubtthat,notwithstandingtheirinclusionintheproduction and maintenance unit for the past 22years, the carpenters constitute a functionallydistinct group of craft employees with a clearlydefined community of interest separate from that ofother employees in the existing unit. In thesecircumstances, my colleagues' conclusion that thecarpentersmaynotconstituteaseparateappropriate unit, if they so desire, seems to me to bean obvious departure from their oft-stated policy ofdeciding these cases on a case-by-case basis ratherthan on the basis of a mechanically appliedpreference for or against craft severance.As I believe the facts in this case dictate aconclusioncontrary to that reached by mycolleagues, I dissent from their refusal to grant thecarpentersanopportunitytoseekseparaterepresentation at the hands of a union peculiarlyqualified to represent their interests.5The carpenters are so described in the collective-bargainingagreementbetween the Employer and the Intervenor.